UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2007 Commission File Number: 333-128780 NCL CORPORATION LTD. (Translation of registrant’s name into English) 7665 Corporate Center Drive Miami, Florida 33126 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-Fx
